 1   David Hamerslough(SEN)
     ROSSI, HAMERSLOUGH,REISCHL & CHUCK
 2   1960 The Alameda, Suite 200
     San Jose, CA 95126
 3   (408)261-4252
     Fax:(408)261-4292
 4   E-mail: dave@,rhrc.net

 5

6

 7                              UNITED STATES BANKRUPTCY COURT

 8                              NORTHERN DISTRICT OF CALIFORNIA

 9                                         SAN JOSE DIVISION

10   In re                                               Case No. 19-50981 SLJ
                                                         Chapter 13
11           LORETTA BIRMINGHAM,                         Hon. Stephen L..Johnson

12                  Debtor.                              DECLARATION OF DAVID
                                                         HAMERSLOUGH IN SUPPORT OF
13                                                       OBJECTION TO PROPOSED CHAPTER
                                                         13 PLAN
14
                                                         Date:
15                                                       Time:
                                                         Place: 280 South First Street
16                                                               Hon. Stephen L. Johnson
                                                                 Courtroom 3099
17                                                               San Jose, CA 95113

18

19           I, David Hamerslough, declare as follows:

20           1.     1 am a shareholder with the law firm of Rossi, Hamerslough, ReischI & Chuck.

21           2.     1 was retained by Sergio Roldan in 2013 in response to a lawsuit filed against him in

22   Santa Clara Coimty Superior Court, Action No. 113CV243356 [legacy court case number^l20\3>-\-

23   CV-243356 [current court case number]. Attached as Exhibit 1 to this declaration is a copy of the

24   fee agreement in that matter. The fee agreement provides for a lien in favor of my law firm on any

25   recovery by Mr. Roldan.

26           3.     The Santa Clara County Superior Court litigation filed by the now Debtor in this

27   action and Bert Birmingham (hereinafter "the Birminghams")sought to invalidate the note and deed

28   oftrust that Mr. Roldan held in his favor secured by one ofthe properties owned by the Birminghams

Case: 19-50981      Doc# 16-1     Filed: 06/27/19    Entered: 06/27/19 11:56:38          Page 1 of
                                                                                                       1
                                              30
 1   located at 1050 Ortega Circle, Gilroy, California(the "Ortega Property"). On December 2,2014,the
 2   Court entered a Judgment in favor of Roldan and against the Birminghams, providing, among other
 3   things,, that Mr. Roldan did in fact have a note secured by a deed oftrust in the Ortega Property.
 4          4.      In May 2019, the trustee for Roldan's chapter 7 case, Kari Bowyer, sold the Ortega
 5   Property free and clear of the liens of my firm and of Bank of America. To date, my firm has not
 6   been paid any proceeds from the sale of the Ortega Property.

 7          5.      After this Judgment was entered, the Superior Court entered its Order Approving

 8   Stipulation on November 3, 2016 whereby my firm received ajudgment against the Birminghams in

 9   the amount of $69,317.39 as of November 1, 2016, with interest accruing at 10% per annum (the
10   "Attorney's Fee Judgment").

11          6.      On December 19, 2016, an abstract securing this judgment was recorded with the

12   Santa Clara County Recorder's Office as Instrument No. 23537616 (the "Abstract"). True and

13   correct copies of the Attorney's Fee Judgment and Abstract are attached hereto collectively as

14   Exhibit 2.

15          7.      The Attorney's Fee Judgment is an asset in favor of my firm because Roldan failed to

16   pay the fees and costs due and owing to my firm with regard to the Ortega litigation. To date, my

17   firm has received no payments on account ofthe Attorney's Fee Judgment.

18          8.      As of June 30, 2019, the Debtor owes my firm $88,232.00 on account of the

19   Attorney's Fee Judgment. This figure is calculated based on the following: the Attorney Fee Award

20   was for $69,317.39. Interest on $69,317.31 at 10%/year is $18.99/day. December 8, 2017 through

21   June 30, 2019 = 935 days; 935 days at $18.99/day = $17,755.65 and $69,317.31 plus $17,755.65 =

22   $87,072.96. Additional interest in the amount of $1,209.04 reflects interest on the Attorney Fee

23   Award from the November 3, 2016 date ofthat award through December 6, 2016.

24          I declare under penalty of perjury imder the laws of California that the foregoing is true and

25   correct.


26          Executed this 27"^ day of June, 2019, in San Jose, California.
27

28                                                DAVID HAMERSLOUGH


Case: 19-50981     Doc# 16-1       Filed: 06/27/19    Entered: 06/27/19 11:56:38       Page 2 of
                                               30
                                                              EXHIBIT 1
Case: 19-50981   Doc# 16-1   Filed: 06/27/19   Entered: 06/27/19 11:56:38   Page 3 of
                                         30
                 ROSSI, HAMERSLOUGH, REISCHL & CHUCK
                        ATTORNEY-CLIENT FEE AGREEMENT
 This Agreement is between Rossi, Hamersiough, ReischI & Chuck, a Caiifornia professional law corporation
 C'Attorney") and the undersigned ciient(s)(individuaiiy and coiiectiveiy "Client"). Caiifornia law requires a
 signed attorney-client fee agreement prior to commencing services to Client. Attorney's services to Client are
 subject to the terms and conditions of this Agreement.

 SCOPE OF SERVICES: Client hires Attorney to provide legal services in the following matter: ROLDAN /
 BIRMINGHAM ("Matter"). Attorney will provide those legal services reasonably required to represent
 Client. Attorney will take reasonable steps to keep Client informed of progress and to respond to Client's
 inquiries. If a court action is filed or arbitration is initiated. Attorney will represent Client through trial or
 arbitration and post-trial motions. This Agreement does not cover representation on appeal or in execution
 proceedings after Judgment. Separate arrangements must be agreed to for those services. Services in any
 matter not described above will require a separate written agreement.

 DEPOSIT; Client must provide Attorney with a $1500.00 deposit ("Deposit") upon execution of this
 Agreement. Attorney will hold the Deposit in Attorney's trust account and apply it to each statement when
 rendered by Attorney. Client will pay any additional balance due upon receipt of Attorney's statements
 each month and also will replenish the Deposit each month in the amount of ail payments made to
 Attorney from the Deposit. At the conclusion of the Matter, the Deposit will be applied to the final
 statement, in which event Client will be responsible for any amount due over and above the Deposit or be
 entitled to a refund of any amount remaining after the final statement Is satisfied in full. Client will not be
 entitled to interest on the Deposit.

 Attorney reserves the right to demand further deposits in the event Attorney reasonably determines that
 an additional Deposit is needed under the circumstances, including without limitation, when the monthly
 fees and costs incurred by Client exceed the Deposit or a when client has been delinquent in their payment
 obligations under this Agreement. Once a trial or arbitration date is set or 100 days prior to trial or
 arbitration, whichever is later. Client shall pay ail sums then owing and deposit the attorneys'fees
 estimated to be incurred in preparing for and completing the trial or arbitration, as well as the jury fees or
 arbitration fees, expert witness fees, and other costs likely to be assessed.

 BILLING PRACTICES AND DELEGATION OF WORK: It is our philosophy that an attorney's hourly rate
 should be charged only for those services requiring an attorney's knowledge, skill, experience, and judgment
 and that supervised delegation of work to associates, paralegals, and legal assistants as warranted serves the
 interests of ail parties, since such services may be charged at a lower rate. Therefore, work that does not
 require the primary attorney's continuous participation or attention will be delegated to the most cost-effective
 associate or employee, subject to the primary attorney's review.

 Attorney shall be entitled to involve more than one attorney in your Matter as required in its reasonable
 discretion. For instance, if your case proceeds to trial, the primary attorney and another attorney may appear
 together on your behalf. We also reserve the right, after consultation with you, to associate and/or consult
 with counsel specializing in particular aspects of this Matter which may require special expertise.

 Time is charged on an hourly rate basis in increments of.10 of an hour. Time is charged for ail professional
 services (including telephone calls, emails, travel, wait time, court time, etc.) rendered by all personnel
 working on your case. The rate is subject to adjustment during the pendency of your Matter. This agreement
 constitutes your consent to pay the prevailing rates for time spent by personnel of Attorney.

 Attorneys' hourly rates are adjusted from time to time and may change during the course of this Agreement.
 However, Attorney may not change any of the rates set for the above without first providing 30 days' written
 notice. Client acknowledges that Law Firm has made no promises about the total amount of attorney fees to
  be incurred by Client under this Agreement.

 You may have been given a rough estimate of costs and fees for your Matter. By signing this Agreement, you
 acknowledge that the total amount of fees, costs, and expenses may vary depending on future circumstances
 and that any estimate of projected fees or costs is merely an estimate. Expenditures on legal matters,
 especially in litigation, are often dictated by the conduct of other counsel, which cannot be controlled by your
 attorney. Furthermore, litigation matters often take several years to reach disposition. Of course, we can

 Page 1 of 6                                                                                     File No.:


Case: 19-50981        Doc# 16-1       Filed: 06/27/19        Entered: 06/27/19 11:56:38             Page 4 of
                                                  30
 never predict the outcome of a case and certainly cannot guarantee success. The chances of success may also
 fluctuate as the case progresses; in other words, it may appear that you have an excellent chance to prevail
 initially, but that assessment may be adjusted formally or informally as the case proceeds.

 BILLING RATES: Hourly billing rates are as follows:

 Ronald R. Rossi            $525.00        Eric A. Gravink          $345.00       Paralegal              $215.00
 David Hamerslough          $395.00        Jill E. Fox              $295.00       Law Clerk              $100.00
 Samuel A. Chuck            $395.00        Laurel M. Champion       $235.00
 Dean C. Rossi              $395.00        Madolyn D. Orr           $235.00
 Richard B. Gullen          $345.00

 Support services for which you are billed include file maintenance, word processing charges, and other costs
 that are chargeable to a client file.

 BILLING PROCEDURES: The billing department mails out statements for all fees and charges accruing
 through the last date of the statement. The billing cutoff date is the last day of each month. Payment is due
 upon receipt unless other arrangements are made.

 Accounts not paid in full within thirty (30) days accrue simple interest at the rate often percent(10%) per
 annum. Failure to pay statements for services rendered in one matter may, at the discretion of Attorney,
 constitute a breach of agreement in any other matter when Attorney represents you in more than one matter.
 Any accounts remaining unpaid over thirty (30) days are brought to the attention of the primary attorney. If
 the invoice is not paid immediately in full after demand, we will request that you obtain other counsel, accept
 responsibility for your own matter (including executing a substitution In pro psr), or Attorney may, in its
 discretion, bring a motion to withdraw from the case.

 If accounts are not paid and/or arrangements made within thii^(30)days of the billing date, you will receive
 a Notice of Right to Arbitrate letter which the State Bar requires. You will be allowed to mediate or arbitrate
 this matter in the Santa Clara County Bar Association fee dispute resolution process if you so choose.
 When Attorney's services conclude, ail unpaid charges will immediately become due and payable. Attorney
 is authorized to use any funds held in Attorney's trust account as a deposit against costs to apply to such
 unpaid charges, whether such funds originated as a deposit or from settlement proceeds. After Attorney's
 services conclude, upon request. Client's file and property will be delivered to Client, or Client's other
 attorney, whether or not Client has paid any fees and/or costs owed to Attorney.

 COSTS AND EXPENSES: Certain third-party payments or other expenditures will normally be incurred in
 the course of representation. Such costs may include but are not limited to court filing fees, arbitration or
 mediation fees, deposition charges, process server fees, jury fees, messenger and delivery service, outside
 copying, investigator expenses, computerized legal research, parking, travel costs, overnight lodging and
 meals, fax charges, etc. Such costs may be incurred at our discretion and you hereby authorize us to incur
 ail reasonable costs necessary in connection with your representation.

 Costs are the responsibility of the Client and are to be advanced and paid by Client, whether they are invoiced
 to you or to Attorney. In some cases. Attorney may advance the costs on behalf of Client. Client hereby
 agrees to pay such costs upon presentation of the bill. Client acknowledges that if Attorney advances any
 costs in one instance does not obligate Attorney to advance any other costs. Failure to pay such costs, causing
 Attorney to incur responsibility, shall constitute a default under this Agreement which will entitle Attorney to
 withdraw from representation. It is important for you to understand that some costs have specific deadlines
 (such as mediation fees, arbitration fees and jury fees) which, if not paid by a specific deadline, may result in a
 waiver ofjury or the loss of an arbitration or mediation date.

 On occasion. Attorney may have to retain investigators, consultants, or expert witnesses on your behalf. You
 hereby authorize Attorney to do so and agree that such outside personnel will be deemed to be employed by
 you rather than by Attorney. You also agree to pay all retainers required by any such outside personnel
 promptly and to pay their statements when rendered as a direct cost to you. Failure to do so will also
 constitute a default under this agreement, entitling Attorney to withdraw from your representation.

 Page 2 of 6                                                                                     File No.: ^133^1

Case: 19-50981         Doc# 16-1         Filed: 06/27/19     Entered: 06/27/19 11:56:38             Page 5 of
                                                     30
 Should you fail to pay a statement in a timely manner and upon demand, Attorney reserves the right to debit
 the retainer for all outstanding balances and direct costs not paid by you and to withdraw its representation.
 The failure to pay a statement when due shall constitute a default. Attomey may elect to withdraw or to
 require further payment arrangements at Its option.

 FEE AWARDS: Some disputes may provide for attomey fees to be paid by another person, usually the
 opponent. Most often, those fees are ordered by a court (or arbitrator) which may award only a portion of the
 fees and costs actually Incurred by Client. In the event a court awards, or the parties to the dispute agree, that
 another party will pay some or all of Client's attomey's fees, costs, or both. Client understands and
 acknowledges that any such order or agreement will not affect this Agreement and Client's obligation to pay all
 attorney fees and costs due and owing under this Agreement as they become due, nor will Attorney be
 obligated under this Agreement to enforce such an order or agreement. Attorney cannot and does not
 guaranty that Client will obtain such an award nor that such an award is actually collectable against the party
 required to pay. Any such amounts actually received by Attomey, however, will be credited against amounts
 incurred by Client and due and owing under this Agreement. Any remaining amounts will be refunded to Client
 after replenishment of the Deposit.

 CLIENT'S DUTIES: Client agrees to be truthful with Attomey, to cooperate, to keep Attorney Informed of
 any Information or developments which may come to Client's attention, to abide by this Agreement, to pay
 Attorney's bills on time, and to keep Attorney advised of Client's address, telephone number and
 whereabouts. Client will assist Attorney in providing necessary information and documents and will appear
 when necessary at legal proceedings.

 DISCHARGE AND WITHDRAWAL: Client may discharge Attorney at any time. Attorney may withdraw its
 representation upon failure to pay statements in a timely manner,for breach of this agreement,for good
 cause, or in any case upon thirty (30) days' notice. Should Attorney elect to withdraw. Client agrees to
 execute any documents necessary to facilitate our withdrawal from representation.

 REPRESENTATION OF MULTIPLE CLIENTS: If more than one client, or a person requesting services both
 as an individual and on behalf of an entity, signs this agreement, then each severally and jointly shall be
 responsible for payment of all fees, costs, expenses, and finance charges incurred pursuant to this agreement.
 Each of you hereby waives any conflict of interest that may exist now or hereafter by virtue of such joint
 representation, unless one of you objects In writing to continued representation if an actual conflict arises. In
 the event Client is a corporation, limited liability company, limited partnership or other entity, the person(s)
 signing this Agreement on behalf of that entity hereby expressly agree to personally guarantee its
 performance, and be jointly and severally liable for all obligations arising out of this Agreement.

 CONFLICTS OF INTEREST; Because of our longstanding speciaiized focus on real estate litigation, we want
 to address with you now how we will handle conflicts of interest questions once our work on this Matter is
 concluded. Under the ethical standards applicable to attorneys, an attorney may accept a new matter adverse
 to a former client so long as the new matter is not reiated to the attorney's prior work for the former ciient.
 This rule Is designed to protect the confidentiality of information ;pbtalned by an attorney in the course of
 representing a client. Sometimes there can be a disagreement between the attomey and ciient concerning the
 scope of the prior work and, thus, uncertainty about whether the attomey may take on a new matter for
 another client. We would like to establish ground rules now, at the outset of our attorney-client relationship,
 so that we will not have such a misunderstanding in the future.

 As noted at the outset of this Agreement, our firm's work for Client wili be limited to the Matter. Unless agreed
 otherwise in writing, we will not be advising Client about other rnatters, including Client's other properties, real
 estate matters in general, litigation strategy In general or Client's general business matters. As a result, once
 this Matter is concluded. Attorney may accept a new matter adverse to Client so long as the new matter is not
 related to the specific property involved in this Matter. Client agrees that Attorney will not, upon conclusion of
 this Matter, be prohibited from advising others adverse to Client on real estate or litigation matters generally
 that are not specifically connected to the property at issue in the Matter.

 Client is encouraged to seek the advice of an independent attorney concerning this conflict provision or
 anything in this Agreement.


 Page 3 of 6                                                                                     Fiie No.;



Case: 19-50981        Doc# 16-1        Filed: 06/27/19        Entered: 06/27/19 11:56:38             Page 6 of
                                                   30
 LIEN: Client hereby grants Attorney a lien on any and all claims or causes of action that are the subject of
 the representation under this Agreement. The lien will be for any sums owing to Attorney at the conclusion
 of services performed. The lien will attach to any recovery Client may obtain, whether by arbitration
 award,judgment, settlement or otherwise. The effect of such a lien is that Attorney may be able to
 compel payment of fees and costs from any such funds recovered on behalf of Client even if Attorney has
 been discharged before the end of the case. Client hereby authorizes Attorney to apply any portion of an
 award,judgment or settlement collected to first to pay any unpaid fees and costs due and owing under this
 Agreement. Because a lien may affect Client's property rights. Client is encouraged to seek the advice of
 an independent lawyer of Client's choice before agreeing to such a lien. By initialing this paragraph. Client
 represents and agrees that Client has had a reasonable opportunity to consult such an Independent lawyer
 and—whether or not Client has chosen to consult such an independent lawyer—Client agrees that Attorney
  will have a lien as specified above.                         '

 Client Initials(5^ /_£fL                     /_£fL)                     Attorney Initials(             ^
 DISCLAIMER OF GUARANTEE: Nothing in this Agreement and nothing in Attorney's statements to Client
 will be construed as a promise or guarantee about the outcome of the Matter. Attorney makes no such
 promises or guarantees. Attorney's comments about the outcome of the Matter are expressions of opinion
 only. Any estimate of fees given by Attorney shall not be a guarantee. Actual fees may vary from
 estimates given.

  MEDIATION OF DISPUTES. CLIENT AND ATTORNEY AGREE TO MEDIATE ANY DISPUTE BETWEEN THEM
 ARISING OUT OF THE SERVICES PERFORMED BY ATTORNEY PURSUANT TO THIS FEE AGREEMENT,
 INCLUDING ANY DISPUTE RELATING TO ATTORNEYS' FEES, PRIOR TO ANY COURT ACTION OR ARBITRATION.
 IF THE PARTIES CANNOT AGREE ON A MEDIATOR,THE SUPERIOR COURT OF SANTA CLARA COUNTY SHALL
 APPOINT A MEDIATOR. THE MEDIATOR MAY CONDUCT MORE THAN ONE SESSION. FEES SHALL BE PAID
 EQUALLY BY THE PARTICIPANTS.

 BINDING ARBITRATION.


 (1) ANY CONTROVERSY BETWEEN THE PARTIES REGARDING THE CONSTRUCTION, APPLICATION OR
 PERFORMANCE OF ANY SERVICES UNDER THIS CONTRACT, IN ANY CLAIM ARISING OUT OF THIS
 CONTRACT OR ITS BREACH, SHALL BE SUBMITTED TO BINDING ARBITRATION UPON THE WRITTEN
 REQUEST OF ONE PARTY AFTER THE SERVICE OF THAT REQUEST ON THE OTHER PARTY.

 THE PARTIES SHALL APPOINT A RETIRED SUPERIOR COURT JUDGE LOCATED IN SANTA CLARA COUNTY
 TO HEREIN DETERMINE THE DISPUTE. IF THE PARTIES CANNOT AGREE, THEN THE PRESIDING JUDGE OF
 THE SUPERIOR COURT OF SANTA CLARA COUNTY SHALL CHOOSE A RETIRED SUPERIOR COURT JUDGE
 LOCATED IN SANTA CLARA COUNTY TO SERVE AS THE IMPARTIAL ARBITRATOR WHOSE DECISION SHALL
  BE FINAL AND CONCLUSIVE ON ALL PARTIES.

 THE COST OF THE ARBITRATION, EXCLUDING LEGAL FEES AND COSTS, SHALL BE BORNE BY THE LOSING
 PARTY OR IN SUCH PROPORTION AS THE ARBITRATOR SHALL DECIDE. EACH PARTY SHALL BEAR THEIR
 OWN LEGAL FEES AND COSTS. THE SOLE AND EXCLUSIVE VENUE FOR THE ARBITRATION AND/OR ANY
 LEGAL DISPUTE, SHALL BE SANTA CLARA COUNTY, CALIFORNIA.

 (2) NOTWITHSTANDING THE ABOVE, IN A DISPUTE SUBJECT TO THE JURISDICTION OF THE STATE OF
 CALIFORNIA OVER LEGAL FEES, CHARGES, COSTS OR EXPENSES, CLIENT HAS THE RIGHT TO ELECT
 ARBITRATION PURSUANT TO THE FEE-ARBITRATION PROCEDURES OF THE STATE BAR OF CALIFORNIA,
 AS SET FORTH IN CALIFORNIA BUSINESS AND PROFESSIONS CODE §6200 (THE MANDATORY FEE
  ARBITRATION ACT [MFAA]).

 THOSE PROCEDURES PERMIT A TRIAL AFTER MFAA ARBITRATION, UNLESS THE PARTIES AGREE IN
  WRITING, AFTER THE DISPUTE HAS ARISEN, TO BE BOUND BY THE ARBITRATION AWARD.

 IF, AFTER RECEIVING A NOTICE OF CLIENT'S RIGHT TO ARBITRATE, YOU DO NOT TIMELY ELECT TO
 PROCEED UNDER THE STATE BAR FEE-ARBITRATION PROCEDURES, ANY DISPUTE OVER FEES, CHARGES,
  COSTS OR EXPENSES, WILL BE RESOLVED BY BINDING ARBITRATION AS PROVIDED IN THE PREVIOUS
  PARAGRAPH. IF CLIENT FILES SUIT IN A CIVIL COURT,THIS WILL OPERATE AS A WAIVER OF THE

  Page 4 of 6                                                                               File No.:



Case: 19-50981        Doc# 16-1          Filed: 06/27/19   Entered: 06/27/19 11:56:38          Page 7 of
                                                     30
  CLIENT'S RIGHT TO REQUEST MFAA FEE ARBITRATION.

 THOSE INITIALING BELOW AGREE TO ARBITRATE.

 "NOTICE: BY INITIALING IN THE SPACE BELOW, YOU ARE AGREEING TO HAVE ANY DISPUTE ARISING OUT
 OF THE MATTERS INCLUDED IN THE'ARBITRATION PROVISION' DECIDED BY NEUTRAL ARBITRATION AS
 PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE
  DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW, YOU ARE GIVING UP
 YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY INCLUDED
 IN THE'ARBITRATION PROVISION.' IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS
 PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF
 CIVIL PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY."

 DO NOT SIGN THIS AGREEMENT UNLESS YOU REALIZE AND AGREE THAT ALL DISPUTES BETWEEN CLIENT
 AND ATTORNEY ARE SUBJECT TO ARBITRATION. WHILE ARBITRATION MAY BE FASTER AND MORE
 ECONOMICAL, PLEASE BE AWARE THAT IT REMOVES THE ISSUE IN DISPUTE FROM A COURT AND/OR
 JURY AND LIMITS THE APPEAL RIGHTS CLIENT AND/OR ATTORNEY MAY HAVE. BY ENTERING INTO THIS
 ARBITRATION AGREEMENT, YOU AND WE ARE WAIVING ANY RIGHT TO A JURY OR COURT TRIAL, TO THE
 EXTENT PERMITTED BY LAW.

 I/WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
 OUT OF THE MATTERS INCLUDED IN THIS ARBITRATION PROVISION TO NEUTRAL ARBITRATION."

 Client Initials( ^^ / S /_£^ /                      )                  Attorney Initials(           1
 PRIMARY ATTORNEY: Your primary attorney will be DAVID HAMERSLOUGH.

 ENTIRE AGREEMENT: This Agreement contains the entire agreement of the parties. No other
 agreement, statement, or promise made on or before the effective date of this Agreement will be binding
 on the parties.

 SEVERABILITY IN EVENT OF PARTIAL INVALIDITY: If any provision of this Agreement Is held In
 whole or In part to be unenforceable for any reason, the remainder of that provision and of the entire
 Agreement will be severable and remain In effect.

 MODIFICATION BY SUBSEOUENT AGREEMENT: This Agreement may be modified by subsequent
 agreement of the parties only by an Instrument In writing signed by both of them, or an oral agreement
 only to the extent that the parties carry It out.

 COUNTERPARTS: This Agreement may be signed In one or more counterparts. Signatures by facsimile or
 scanned email attachment will be deemed the same as an original signature.

 EFFECTIVE DATE; This Agreement will not take effect, and Attorney will have no obligation to provide
 legal services, until Client returns a signed copy of this Agreement and pays the Deposit In the full amount
 set forth above. Even If this Agreement does not take effect. Client will be obligated to pay Attorney the
 reasonable value ofany services Attorney may have performed for Client, Once executed by Client, this
 Agreement shall retroactively apply to the date when Attorney first performed services to Olent. As this
 Agreement, when signed by you, will serve as a contract between us, you have the right and may want to
 seek the advice ofIndependent counsel with regard to your rights, obligations and duties under this
 Agreement.

                                [SIGNATURES LOCATED ON FOLLOWING PAGE]




 Page 5 of 6                                                                               File No.: Dl35^l

Case: 19-50981       Doc# 16-1        Filed: 06/27/19     Entered: 06/27/19 11:56:38          Page 8 of
                                                  30
                                          ROSSI, HAMERSLOUGH, REISCHL & CHUCK
                                          A Professional Law Corporation



 DATED: August 27, 2013                    BY:                       '
                                                 DAVID HAMERSLOUGH       TIj

 CLIENT HAS READ AND UNDERSTANDS THE FOREGOING TERMS AND AGREE TO THEM AS OF THE DATE
 ATTORNEY FIRST PROVIDED SERVICES. IF MORE THAN ONE CLIENT SIGNS BELOW, EACH AGREES TO BE
 LIABLE, JOINTLY AND SEVERALLY, FOR ALL OBLIGATIONS UNDER THIS AGREEMENT. CLIENT SHALL
 RECEIVE A FULLY EXECUTED DUPLICATE OF THIS AGREEMENT.



 DATED:        f•' 5 - Z       ^-          gy;                   ^
                                                 SERGIO ROLDAN




 Page 6 of 6                                                                    File No.:



Case: 19-50981     Doc# 16-1    Filed: 06/27/19    Entered: 06/27/19 11:56:38      Page 9 of
                                            30
                                                               EXHIBIT 2
Case: 19-50981   Doc# 16-1   Filed: 06/27/19    Entered: 06/27/19 11:56:38   Page 10
                                        of 30
                                                                              EJ-001
     ATTORWey OR PARTY WITHOUT ATTOIWEV(Hem,e(famu. dmf &ete Ber number):
     Alter recorr^g, return to
     David Hamerslough (SBN 95010)                                                        23537616
     Rossi, Hamerslough, Reischl & Chuck                                                  Regina Rieemendras
     1960 The Alameda, Suite 200                                                          Santa Clara County - Clerk'-Recorder
                                                                                          12/19/2016 01:14 PM
     San Jose, CA 95126
     TEl MO.: (408) 261-4252
     EMAIL ADDRESS f(?p«wa9.- dave@rhrc.net
                                             fax NO,foW^a/) (408) 261-4292
                                                                                          CONFORMED COPY
                                                                                          Copy of document recorded.
    IXI ATTORNEY                     IXJ JUOCMENT            I t ASSIGNEE                 Has not been compared uith original.
           FOR                            CREDITOR               OF RECORD
    SUPERIOR COURT OF CAUFORNIA,COUNTY OF Santa ClarS
     STREET ADDRESS:             191 N. First Street
     MAILING ADDRESS:            191 N. First Street
     CRY AND ZIP CODE:           San Jose, CA 95113
     BRANCHNAME:                 Santa Clara                                                                                      FOR IKCOROERS USE ONLY

       PLAINTIFF: Bert L. Birmingham, Loretta L. Birmingham                                                               CASE NUMBER:

      DEFENDANT: Sergio Roldan, et al.                                                                                    113CV243356
                           ABSTRACT OF JUDGMENT - CIVIL                                                                                  FOR cotmr use ONLY

                                       AND SMALL CLAIMS                        Q Amended
 1. The m judgment creditor Q assignee of record
       applies for an abstract ofjudgment and represents the following:
       a. Judgment debtor's
                                    Name and last known address
           rXoretta L, Birmingham                                                     I
            1565 E. Middle Ave.
            San Martin, CA 95046

       b.I-
         DriveTs license no.(last 4 digits] and state: 3912                     -J               r-, Unknown
                                                                                                 LJ
      c. Social security no.[last 4 digits}: 7198                                                O Unknown
      d. Summons or notice of entry of sister-state judgment was personally served or mailed to (name and address):
           Loretta L. Birmingham, Bert L. Birmingham, c/o their attorney,
           Craig J. Bassett, 25 West First Street, Morgan Hill, CA 95037
2. m Information on additional judgment debtors is                            4. □ Information on additional judgment creditors is
             shown on page 2.                                                              shown on page 2.
 3. Judgment creditor (name and address):                                      5.     □ Onginal abstract recorded In this county:
      Sergio Roldan, c/o his attorneys: RHRC,
      i960 The Alameda Ste 200, San Jose, CA                                               a.     Date:
      95126                                                                                b.     Instrument No.:

Date:      November                               2016
 DaviH Hamg^rfilnngh
                                      (TYPE OR PRINT NAME)                                                          (SIGNATURE OF APPLICANT oK ATTORNEY)

6. Total amount of judgment as entered or last renewed:                                         10,        An          execution lien            attachment lien
      S             69,317.39                                                                               is endorsed on the judgment as follows:
7. All judgment creditors and debtors are listed on this abstract.                                    a.   Amount: $
                                                                                                      b.   In favor of (name and address):
8. a.        Judgment entered on fdafej; November 3,                         2016
      b.     Renewal entered on (date):

     Ql             judgment is an installment judgment.                                    11. A stay of enforcement has
                                                                                                      a. IXI not been ordered by the court.
                                             DAVED H. YAMASAKI                                        b. O been ordered by the court effective until
                                                      Chief Executive O/Jtor. Clerk                             (date):

                                                                                            12. a.              I certify that this is a true and correct abstract of
                                                 This abstract issued on (date):                                the judgment entered In this action,
                                                                                                      b. □ A certified copy of the judgment is attached.
                                                             DEC 1 a ?nn;                                                   iMiJ-NGiJVFfM
                                                                                                Clerk, by                                                           Deputy
P(mn AiSto^ed fof Manifeitofy U$«                                                                                                                                Page loll
 jL^rcBl         of CoifiBn^                                    ABSTRACT OF JUDGMENT - CIVIL                                               Cc«te of Chril Pri^^e. M 460.460.
U-mx (Rev. July X. 2014)                                                                                                                                        674, 7(^.1^
                                           imFOBtiK''                AND SMALL CLAIMS
                                                                                                                           Roldan
           Case: 19-50981                        Doc# 16-1           Filed: 06/27/19                  Entered: 06/27/19 11:56:38                          Page 11
                                                                                of 30
      PLAINTIFF; Bert L. Birmingham, Loretta L. Birmingham                                            COURT CASE NO;

                                                                                   113CV243356
   OEFENOANT: Sergio Roldan, at al.
 NAMES AND ADDRESS^ OF ADDITIONAL JUDGMENT CREDITORS:
 13. Judgment creditor(name amiatUress):                           14. Judgment creditor(name and address/*




 15.Q Continued on Attachment 15.

INFORMATION ON ADOmONAL JUDGMENT DEBTORS:
16.         Name and last known address                           17.               Name and last known address

 '~Bert L. Birmingham
   1565 E. Middle Ave.
   San Martin, CA 95046

 Drivel's license no.[last4 digits] and state:                    Driver's license no. past4 digits] and state:
 7680                                               Q Unknown                                                          QUnknown
 Sodel security no. past4 d^ts]:                    1=1 Unknown   Social security no. Past4 digits]:                   QUnknown
 3216
 Summons was personalty served at or mailed to (address):         Summons was personally served at or maled to ^address/*
 Loretta L. Birmingham, Bert L.
 Birmingham, c/o of their attorney,
 Craig J. Bassett,25 West First
 Steet, Morgan Hill,CA 95037




18.                   Name and last known address                 19.              Name and last known address




 Drivel's license no. past4 di^]and state:                        Driver's license no. Past 4 digits] and state:
                                                    Q Unknown                                                          □ Unknown
 Social security no. past4 digits]:                 1=1 Unknown   Sodai security no. Past4 digits]:                    (=] Unknown

 Summons was personally sen/ed at or mailed to(address)           Summons was personally served at or maiisd to (midress):




20. Q Continued on Attachment 20.



EMM IRwJliV 1.2014)                                                                                                       I^903«f2
            *                                    ABSTRACT OP JUDGMENT - CIVIL
            Fiwr                                      AND SMALL CLAIMS
                                                                                          Roldan

       Case: 19-50981                 Doc# 16-1     Filed: 06/27/19     Entered: 06/27/19 11:56:38                     Page 12
                                                               of 30
                                                                                     C^MDORSED)
                        1    DAVID HAMERSLOUGH(SDN 95010)
                             RICHARD B.GULLEN(SEN 144513)
                                                                                      i L E
                        2    ROSSI,HAMERSLOUGH,RElSCHL &                      CK       NOV - 8 2016
                             1960 The Alameda,Siihe200
                        3    San Jose,CA 95126-1493
                             Tel: (408)261-4252                                      DAVID H.YAMASMt
                        4    Fax: (408)261-4292                                   8upeito%wrtS^iS^Sr«3i!»Cta* • ^
                                                                                                         amnY
                                                                            BY,

                        5    Attorn^ for Defendant SERGIO ROLDAN

                        6

                        7

                        8                      SUPERIOR COURT OF IHE STATE OF CALIFORNIA

                     9                                  FOR THE COUNTY OF SANTA CLARA

                    10

                    11

                    12      BERT L. BIRIvlINGHAM,and                          Case No.:        113CV243356
                            LORETTA L.BIRMINGHAM,
                    13                                                        NOTICE OF ENTRY OF ORDER
                                          Plaintiff
                    14                                                        Action Filed: M^li21,2013
                                   vs.                                        Trial Date:      May 19,2014
                   15
                            SERGIO ROLDAN and DOES 1-20,inclusive.
                   16
                                          Defendants.
                   17

                   18              PLEASE TAKE NOTICE that on Novemba 3,2016,the Court entered its Order Re:
                   19       Attorneys* Fees And Costs Related To Appeal[Sixth District Court OfAppeal Case No.
                   20       H041945),a true and correct copy ofvdiich is attached hereto as ^diibit"A."
                   21

                   22
                            Dated: November 8.2016              ROSSL HAMERSLOUGa REISCHL & CHUCK
                   23

                   24
                                                                BY:
                   25                                                 DAVID HAMERSLOUC  LOU®
                                                                      Attomevs for Defendant Sereio Roldan
 Xdnbl&Cfaiiflk
19»T%BAtaiiifldi   26
    ante 200
  8«aJ^CA
  95126-1499
 (409)361-4252     27
Fn(4091261.4292


                   28

                            NOTICE OF ENTRY OF ORDER

                   Case: 19-50981         Doc# 16-1      Filed: 06/27/19    Entered: 06/27/19 11:56:38          Page 13
                                                                    of 30
                                                            EXfflBIT A

Case: 19-50981   Doc# 16-1   Filed: 06/27/19    Entered: 06/27/19 11:56:38   Page 14
                                        of 30
                   1 ]IAVlDHAMEB8ljO1IGH(m9S01«)
                       R08&HAMER8U>UGH,REI8CHLACHUCK                               -AV f;;)Y ^
                  2    19601^iUaniMl^SiiilB200                                                  ^ P>31,
                       SnJMbCA 9m<-1493
                  3    T«b (A261-42S2                                            '         j-
                       Wtna (409201-^92                                           •—_            •:

                  4

                  5
                                                                                                %■
                  6

                  7

                  8                    SUPERIOR COURT OF THE STATB OF GAUFORNIA

                  9                            FOR TOE COUNTY OF SANTA OARA

              10

              11       BERT L. BIRMINOHAM. and                       Con No.:     n3CV243356
                       LORBTTAL BIRMINQHAM,
              12                                                     SnPULATIDN AND J^OPOSBD]
                                    PUntifi^                         OimERRE: ATTTOmira* FEES
              13                                                     AND COSTS RELATH> TO
                            vs.                                      APPEAL [SIXTH DISTRICT COURT
              14                                                     OF APPEAL CASE NaBM19451
                      ] SERGIO ROLDAN. and
              15 ||dOESIid20,                                        Action Fikd: March 21.2013
              10

              17

             18

             19

             20 ||8a^BtoRoldin,byandllirmi8|iliiaaMom8Fofi«ooid,DavIdiiBniaBBloq8hrflU»8i,
             21

             22II          QnDeccMd>cr2»2014wJud8»M'tt^«ifcwdmSanlaClani8iBwiorCoaitAfltiooNo.
             23 |jll3CV2433S6i. AcopyofthojydoniCBtiaaMachedliBrBtoaaBihMtA.
             24 II                                                               fiffm mmI rffltfB hmrTTfi
            25 ||Riddaninliieabovo4«ftraneodaGdon. AnQiiiiqn*ft8sandeoii8iatfaeainoaitofS43,119D0
            26 ||iiMaBanNBvdedtDRoldaD. AcopyoftUsoiderfeattaoliedlwraioasEaAIMB.
•StLcft
            27

            28 ||atloinqf8*ftnandooala. The anwhl was wsiBMdflie case inniilMrB04194S.
                      SIIHJlAlluSAllDlWIOrOOBDIORbir


          Case: 19-50981          Doc# 16-1    Filed: 06/27/19    Entered: 06/27/19 11:56:38          Page 15
                                                          of 30
                  1   OeCofiittofitjiPMlwBBtoafiBiindiettidooait'BjudgnMataiidawaidooatetDRoIdaii. Hw
                 2    Cboit's dedsum wasissued on Jn)^28,2016.

                 3             On September27,            Court ofAppealissued its nmittitur. Acopyisattadied
                 4    hoeto as Exbfiitt C. The rnnittiturconfinosdiatRcddaD was to lecxwg his costs.

                 5             PUuntifb and DefiuMiaat have stipulatod that die rcffiODddeattmneys'fees and coststo

                 6    be awaided to Doftndaiit RoUanfir die appeal aoce $18,500.00 and S^OO mpeotivdy,fin-a
                 7    total amount payable to DeftodantRoldan of$19,000.00. Una atipolatkm is betug readied to
                 8    avoid die additkmal cost and expense associated widi a cost bill and motion to detennine fees

                 9    and costs finr the qipeaL

                10             Tbe$19,000.00to be awaeded to RoUan as attomqrs'fees and costs for die appeal are

                11    iniddition to die atteni^* foes and ooste previouai^ awarded RoUanfor die trial ofdm

                12    matter in the amountof$43,119.00. The total anomeys'fees and cortstiiat the Binnhi^ams

                13    now owe Roldan Is $69,31739. This amountindudesiniaiest at the Iqial rate of10%on die

                14    oiiginal award ofattorneys* foes and costs in die amount of$43,119.00foon Maidi 3,2015

                15    dnoui^Noveniber 1,2016 Ox.,$7,19838 calculated at a daily rate of$1132). loieaest at 10%

                16    win aocrae cn die sum of$6931739foom November 1,2016 unto diatammintis paid or
                17

                18

                19    Dated; |o|2j^|l(n                     ROSSL HAMERSLOUGH.REISCHL& CHUCK

                20

                21
                                                                  DAVID HAMERSCDOa      OH
                22                                                Aooroevs for Defendant. Senfo Roldan

                23
                      Dated;
                24!
                25
                                                            BY:
mtssssr         26
imilaAfeniifo

.asL
 win itp
 tmuYMm         27                                                Loretia L.Biiminsiiam
tafM)8N4M


                28

                      STIPULATION AND[PROPOSED]CHtDER



            Case: 19-50981         Doc# 16-1      Filed: 06/27/19      Entered: 06/27/19 11:56:38          Page 16
                                                             of 30
                                                   ORDER

     2          Hw StipdationofftepntiM AltRoldan be awarded tiiB sum «f119,000.00fiir
     3                            ami «n«tB faenwil hy TtftMan aa a waauh rfthw BlmiiiifllMini^ qiped

     4   is hereby adoplsd as the Older ofthe Gamt XhisamoiiatlstobeaddBdloflieattoaieys'ftw
     5   and costsimviottsty enwaidedlUdideiifitf die trial tide matter in die amoantof$43,119.00.
    6    thelolBlattorneys* ftesandcoststobeawar^toRddanisS69^17J9. lUsanuMnt
     7   inehides inlesestatthe tegal rate ofIpK on the original award ofattooeys* ftesand costsin
         gieanionnt<tfS43,119i)OfiamMaicii3,201Sflicoiii^NovaBtber l>201d.



                     NOY
                                                                 RISEJONBSPiOHON




Case: 19-50981     Doc# 16-1       Filed: 06/27/19     Entered: 06/27/19 11:56:38          Page 17
                                              of 30
                                                          EXHIBIT A

Case: 19-50981   Doc# 16-1   Filed: 06/27/19    Entered: 06/27/19 11:56:38   Page 18
                                        of 30
1-^


           1                                                                 pi LE|}
           2                                                                       fiECOS20M




                                        SUlVRlORCOUia'QFCALIFQRNIA

                                              CODNTY OFSANTA CLARA



               pBRTBlRMINailAM iBd
               ILORBTTA L.ORMINGEIAM                           CneNA: l-130r^356

                                      vubm

                                                               JUDQMBNT
                 vs.




               ISBROIOKOLDAN




      20       and fibd OB October 15,2014.
      21               XriS0itDBRBD»ADiniDaBDANDDBC8BBD
      22

      23               1.

      24

      25

      26

      27

      28




                                                       I of2




      Case: 19-50981           Doc# 16-1       Filed: 06/27/19    Entered: 06/27/19 11:56:38   Page 19
                                                          of 30
     1 II    3k    HaiBlin'paicrflvaJiiilgaMntqpriMingtifleaiuldadaiiiBaatnabiiifDtmlte
     2




                                                      BON.RISSJQNBSncaON
                                               JUDGE OFIBB8UFERK)RCX}URr




20

21

22

23

24

25

26

27




      1.43^>MaaSCBbiA«NB«i.Bolte           2or2                           JUDOMBNT



Case: 19-50981      Doc# 16-1      Filed: 06/27/19     Entered: 06/27/19 11:56:38    Page 20
                                              of 30
                                             Ul V. First Strsst
                                          8as Awe# Clk        9811S-1090
                                                                                       pI LE
                                                                                               Dscttm

 TOt       FtUt OOBY




RB: B. BirmiBSHMMB# et al vs 8. Boldaa
Case Mbrt        1-13-CV-2433S8


                                             FROOF OF 8BRVZCB




tnw delivered to the perties listed below in the above entitled case as set
forth in the sworn deelaretion below.




Pames/httomeys oC Seoord:

CCt Cralg J. Bassett # Craig Bassett Law offloe
        25 nest First Street# Morgan Sill, ca. 95037-4801
       Oavid N. Banersloiigb « Bossi Sanerslou^ Beischl Bt Al
            1960 fhe Alaweda# Suite 200# San Jbse# CA 98126



tt van.•                 ilET fMv   A'                        0£ ttlBt pMTCr
                                                      t MSiin-tMOs m                        frnWDXtm^       or




                         mnt I                         ^OBBtotoopO             OBffr to 4
             HI to iho      Of                       otobpoougr four                 to I
             I UA/M.        i«f                                 Or Bovto




    Case: 19-50981            Doc# 16-1    Filed: 06/27/19       Entered: 06/27/19 11:56:38             Page 21
                                                      of 30
                                       SUPERIOR COURT OF CRLIFORNIA« COUNTY OF SANTA CLARA
                                                                          191 N. First Street
                                                                       San Jose, CA 95113-1090




                                                                                                                                                          RECEIVED
   TO;               E)avid M. Hamerslough                                                                                                                OfCfltflU
                     Rossi Hamersloiigh Reischl Et A1
                     1960 The Alan»da Suite 200
                     San Jose.  CA 9512C


  RE:            B. Birroingham, et aX vs S. Roldan
  Case Mbr:                 1 -13-CV-243356



                                                                                 PROOF OF 8BRVICB


 JUDGMENT




 was delivered :o the parties listed below in the above entitled case as set
 forth in the swczr. declai'ation below.




 Parties/Attorneys of Record:

CC; Craig j. Basaetc , Craig Bassett Law Office
                      25 West First Street, Morgan Hill. CA 95037-4501


*•           I                                     i:             ••       .*•      . .r.                    j
                                                     * .s*             • i i* :'•   ::      •                                      .i»   *: i   |..           ♦. .

•r.: '.•i—f                            l.iy




                     j          j-y                          i;s«t ;                 t. i:"v :•/                 * 'h^k j |sy .t. . v    t -.t.T . .    .iw .«• s
{.-va SCR «l*. .•!               «;             .iri t/ i*-?. jii*..a. i            1 r*- ef.'a;      ••H-              iri. .i; •.t."      t   •••    ? ;I
      «^sv. 7/        a; ;; ;         IV*:: k    v«iXn>v'(K:                                    '••i< iy i •%*. i           ••fit)'




           Case: 19-50981                       Doc# 16-1                  Filed: 06/27/19               Entered: 06/27/19 11:56:38                           Page 22
                                                                                      of 30
                                                          EXHIBIT B

Case: 19-50981   Doc# 16-1   Filed: 06/27/19    Entered: 06/27/19 11:56:38   Page 23
                                        of 30
                                                                             5
                                                                                 St
                                                         1


                                                                                  i




Case: 19-50981   Doc# 16-1   Filed: 06/27/19    Entered: 06/27/19 11:56:38       Page 24
                                        of 30
                                                                ^<5
                                                  fTTT
                                                  ■ FEB27208
                                                             n
                                                       M^nu YMMyO

                                                  ir




                           SnSBBiOROOURTOVCALIRttllU
                              OOOMTyOFSANTACaUARA




                                              GBseNa 1-13^-243356

                         JrwOIBVw

        n.                                    OSnBRJtBAnOMirFBBS




 20

 21

 22
 23

 24

 25

 26

 27

      ttetfenecomumBd. (jBMChaidk^MnfBlBBrK OUtoalcin(1906)^ Ctf.Ap|k46i6211



                                      t«r2
      l-IAGVMBM




Case: 19-50981    Doc# 16-1    Filed: 06/27/19    Entered: 06/27/19 11:56:38   Page 25
                                          of 30
      aoditaoii»daiaatUyh\K>io«.PlBiiitiffiidoiu]lol^to uxKiantoffimte^^            Thoyirjne
      tbatDetadtiU knotentitled to siynvacd ofcdacxMyfiwa.
             Tl» Cowt findifiMt Oefimdaot k titoimaiHng piitr md k eoli^ to sttazDoy fta
      uodKlSmmjttaiiyMM'dtekalXkKMmtiaL.v.DebnW.MaHmi^^td^QlliOSiinCiL
      App.4*316,and titiU $43,119.00is aleMOoaUe amomtt.
            HsviogeonsideroddjepqMn,ti3eevideooe,i&dcnlazsumflatafi)0«nsd.


            1BE CXXJRT HBRBBY QRDBRS THAT;
            1,       Mr. Rffhittn'y motioii

                     PtiBiliigluMn hf^BAWHIl
            2.           ■fdfcMH              twfti w«pf KW'mmgpiiw mna i j—m

                     attaiBiiy fiNS in die aaMut of$43,119.00.




            m-iim                                                fVttilONnnQHCSN

                                                          BON. SlSfi JONBS nCSGN
                                                     JUDGE OF IBB SUPBRIOR CXXmr




                                                                           OdBcnAttanmyfom
     l-U<CV-a4335C




Case: 19-50981        Doc# 16-1        Filed: 06/27/19       Entered: 06/27/19 11:56:38      Page 26
                                                  of 30
     I




                                                              Hi
                t
   d ^ fU




                                                         i l#ii i»il
                             I
                                  i
   M




                                                                       •I
                                                                        1>
                    I
                t




                                                                            «<
                                          I
                                    I
111
                i
            M




                                                                       I
                                                           1
                          I
                              I




                                                                                  I

                                                                                      I
                                  1
                                      i
                                      i




                                                                                  1
                                                                  a


                                                                             Ji




                                                                                      \
                                                                                          4
            I




                                                                                                  9
            !




                                                                                              I




Case: 19-50981          Doc# 16-1     Filed: 06/27/19      Entered: 06/27/19 11:56:38     Page 27
                                                 of 30
                                                         f




Case: 19-50981   Doc# 16-1   Filed: 06/27/19    Entered: 06/27/19 11:56:38   Page 28
                                        of 30
                  IN THE CX)URT OF APPEAL OF THESTATE OF CALIFORNIA
                                  SIXTH APPELLATE DISTRICT
                                                                                         COPY




    CndgLBassNt
    2SW.F]ntStiwt
    Mofsm Hfll. OA 95037-4501


    RE:   BERT L.BIRMINGHAM etaL,
          Ptaintilft and Appdbnis,
          V.

          8BR0I0R0LDAN.
          Defindaitt and Rcqmidaat.

          H04I94S
          Santa aamCmuRy No.CV2C3S6


                                      ••REMimTUR**

          I, Daniel P.Polter» Cleric ctfliw Ccnnt ofAppeal ofthe State ofCaUfimda,Ibr dw Sbctfa
   Appdiate DiatiH do hei^oodQr thatthe o^nion ordecMon entend in the above-entitled
   cauae on July 2l;'20ld,has now heeeme iinaL

          Appdfant        X    Resoondcntto recover cotas
          Each paity to bearown cotes
          Costs are notawairiedta tills proceeding


          WlnieasniyhandaadtiiesealofllieCoatafRxedatnqroffioeon September27,2016

                                                     DANIEL P.POTTER,CIcifc

   {Seal}                                            By: B.Miller
                                                            Deputy




Case: 19-50981      Doc# 16-1        Filed: 06/27/19      Entered: 06/27/19 11:56:38              Page 29
                                                of 30
                                                                                                   fndsrsad

                                                              PROOF OF SERVICE
                                                                                             FI          L
                                                                                                      Nov u d
                     1

                     2   STATE OF CALIFORNIA,COUNTY OF SANTA CLARA;
                                                                                                                        .npurr
                     3          I am a citizen ofIhe United States and en^loyed in the county atoresaid; 1 am over me
                         age of ei^teen years, and not a party to the within action; my business address is 1960 The
                     4   Alameda, Suite 200, San Jose, CA 95126-1493. On the date set forth below I s^^-^
                         documents described below:
                     5
                                  NOTICE OF ENTRY OF ORDER
                     6
                         on the following person(s) in this action by placing a true copy thereof enclosed in a sealed
                    .7   envelope addressed as follows:
                     8            Craig J. Bassett, Esq.                    Attomeys for Plaintiffs
                                  25 West First Street'
                     9           Morgan Hill,CA 95037-4559
                                 (408)779-0007
                    10           Fax: (408)778-6005
                                  cbassetUSlsarlic.com
                    11
                         El (BY MAIL)I sealed and placed for collection and mailing such envelope(s) wi^
                    12   postage thereon fiiUy prepaid,addressed as stated above,in the basketfm outgoing mail at
                         Rossi,Hamerslough,Reischl & Chuck. It is the firm's ordinary business practice that all mail
                    13          in the basket is collected and taken for mailing that same day by an employee ofthe
                         U.S. Postal Service.
                    14
                         ISI    (STATE)I declare under penalty of pegury under the laws of tiie State of California
                    15   that the foregoing is true and correct.
                    16   Executed on November 8,2016 at San Jose, California.

                    17

                    18
                                                                                    MOLLY EDGAR
                    19

                    20

                    21

                    22

                    23

                    24

                    25

IWwdd&CaiMk
1$«0TkcAhm«dfl
                    26
  8iaJioae,CA
  9S126-14S3
 (408)261*4252      27
Fox <408)261^1292

                    28



                    Case: 19-50981      Doc# 16-1      Filed: 06/27/19    Entered: 06/27/19 11:56:38      Page 30
                                                                  of 30
